Order entered May 16, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00028-CV

                            THE STATE OF TEXAS, Appellant

                                              V.

             MESQUITE CREEK DEVELOPMENT, INC., ET AL., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-05842-B

                                          ORDER
       Before the Court is the May 13, 2019 request of Robin Washington, Official Court

Reporter for County Court at Law No. 2, for an extension of time to file the reporter’s record.

We GRANT the request and extend the time to June 3, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE